Title: To Alexander Hamilton from Samuel Eddins, 13 November 1799
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Majr General Hamilton
            Sir,
            Bristol Novr. 13th. 1799
          
          I had the honor of addressing you from Philadelphia, informing you that I Should Reach this place on the 10th. Current, where I now remain for your further Order—to Know in what manner to proceed—
          With Respect your Ob Servt
          
            Saml. Eddins Captain
            2nd Regimt. Arts & Engs
          
        